DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/274,181 filed on November 19, 2019. Claims 1 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No.: US 20110161381 A1) hereinafter Wang, in view of Binder et al. (U.S. Publication No.: US 20170206231 A1) hereinafter Binder.
As to claim 1:
Wang discloses:
A computer-implemented method comprising: 
maintaining a tree of an active volume and a tree for each of a plurality of points in time (PiTs) of the volume [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0034 teaches tree node 221 may be shared by all trees S1 213, S2 215, S3 217 and S4 219 with a reference count equal to 4 at instance 207. Tree S4 219 may represent current data or a live dataset in the exemplary file system at instance 207. S1 213, S2 215, S3 217 and S4 219 may be related in a clone tree, such as an LVF clone tree, based on clone relationships 235. Note: The cited live tree representation is interpreted to be the claimed tree of an active volume and the cited live file system is interpreted to be the claimed active volume, wherein the live tree representation is interpreted to read on the claimed a tree of an active volume. The cited clones represented by trees such as trees 112, 115, and 117 are interpreted to read on the claimed a tree for each of a plurality of points in time (PiTs) of the volume. Trees 112, 115, and 117 that represent clones and are taken at a time instance are interpreted to read on the claimed a tree for each of a plurality of points in time (PiTs). In another example, trees S1, S2, S3, and S4 are associated with a logical volume family (LVF). S4 current data or a live dataset reads on the claimed tree of an active volume and clones S1, S2, and S3 reads on the claimed a tree for each of a plurality of points in time (PiTs) of the volume.:]; wherein each of the trees includes a plurality of map blocks and a plurality of data blocks [Paragraph 0023 teaches storage 101 may store one or more datasets 103 for file system 109 in one or more blocks as basic storage allocation units. A dataset may include files, folders (or directories), attributes of files or folders, and/or collections of files or folders. For example, a dataset may correspond to a logical volume in file system 109. Paragraph 0031 teaches tree node 211 may be a leaf node in tree S1 213 to represent extent 211 corresponding to an extent of blocks allocated in a storage ;
locating a data object that belongs to a snapshot associated with particular PiT of the plurality of PiTs [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0047 teaches processing logic of process 400 can traverse the new tree structure from top down to identify one or more tree nodes to perform update operations according to the file update request received. Paragraph 0032 teaches tree node 221 may be shared by all three snapshots represented by trees S1 213, S2 215 and S3 217 with a reference count equal to 3 at instance 205. Note: The examiner interprets identifying one or more tree nodes to read on the claimed locating a data object, wherein a tree node shared by snapshots is interpreted to read on , by: traversing the tree for the particular PiT, starting from a top block of tree for the particular PiT [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0040 teaches the processing logic of process 300 may receive a request to update or modify a file system, e.g. from runtime programs 133 via interface module 131 of FIG. 1, to perform update operations for the file system. In response, the processing logic of process 300 may identify one or more tree nodes for update in a tree structure, for example, representing a live dataset for the file system based on copy-on-write strategy. For example, the processing logic of process 300 may traverse a tree structure top down including checking and updating reference counts for identified nodes during the traversal. Note: Identifying a leaf node to be updated by traversing a tree structure of a snapshot at a time instance (point in time) or snapshots S1, S2, or S3 top down is interpreted to read on the claimed traversing the tree for the particular PiT, starting from a top block of tree for the particular PiT.],
traversing, until a map entry in one of the plurality of map blocks in the tree for the particular PiT includes a first indicator or a second indictor; wherein the first indicator indicates that the data object is located; wherein the second indictor indicates an implicit sharing of the data object [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A 


Binder discloses:
wherein each map block references blocks by media pointers [Paragraph 0019 teaches the tree may represent one or more bounding volume hierarchies (BVHs), where one or more geometric objects are wrapped in bounding volumes that form leaf nodes of the tree. Paragraph 0028 teaches the perfect hash map may map the number of the postponed node to a memory address of the postponed node. Note: The claimed map blocks are interpreted to be leaf nodes in a tree since data blocks in a tree are leaves and the claimed blocks that are referenced by each map block are interpreted to be the claimed data blocks. Therefore, the cited leaf nodes (or postponed nodes) of the tree that are represented by a perfect hash map and the cited hash map are interpreted to read the claimed each map block references blocks by media pointers. The examiner further interprets the claimed media pointers may include a hash value or hash function and the cited perfect hash map references memory addresses (blocks)]; 
traversing, by using the media pointers [Paragraph 0019 teaches the tree may represent one or more bounding volume hierarchies (BVHs), where one or more geometric objects are wrapped in bounding volumes that form leaf nodes of the tree. Paragraph 0028 teaches the perfect hash map may map the number of the postponed node to a memory address of the postponed node. Paragraph 0091 teaches traversal may be improved by introducing a new stackless traversal algorithm for GPUs that relies on one or more of optimizations based on statistical evidence of what nodes are visited during backtracking, a perfect hashing scheme to map keys of nodes of a binary hierarchy to their addresses in memory, and parallel construction at moderate cost in time and memory. Note: The perfect hashing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang, by incorporating tree traversal using hash functions, as taught by Binder (Paragraph 0019, 0028, and 0091), because both applications are directed traversing trees in storage system; incorporating tree traversal using hash functions provides improved tree traversal (see Binder Paragraph 0091).

As to claim 2:
Wang discloses:
The computer-implemented method of Claim 1, wherein the tree for each of the PiTs of the volume is separate from but parallel with the tree of the active volume [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0034 teaches tree node 221 may be shared by all trees S1 213, S2 215, S3 217 and S4 219 with a reference count equal to 4 at instance 207. Tree S4 219 may represent current data or a live dataset in the exemplary file system at instance 207. S1 213, S2 215, S3 217 and S4 219 may be related in a clone tree, such as an LVF clone tree, based on clone relationships 235. Note: The cited live tree representation is interpreted to be the claimed tree of an active volume and the cited live file system is interpreted to be the claimed active volume, wherein the live tree representation is interpreted to read on the claimed a tree of an active volume. The cited clones represented by trees such as trees 112, 115, 

As to claim 4:
Wang discloses:
The computer-implemented method of Claim 1, wherein in response to the first indicator, following the map entry to a data block including the data object [Paragraph 0028 teaches dataset update module 127 can perform update operations for file system 109, such as adding/deleting files, adding/deleting folders, changing contents of files, etc. via one or more tree node operations on tree representations 111. Paragraph 0053 teaches the processing logic of process 400 can determine if the particular node is shared by more than one tree structure, e.g. representing more than one clone of a file system, based one whether a retrieved reference count for the particular node is equal to 1. If the particular node is not shared, the processing logic of process 400 can proceed to perform update operations at block 413. Note: The examiner interprets after receiving the reference count of 1 indicating that a node is not shared, the processing logic of 400 proceeding with the update operation. To add, delete, change contents of files and folders via a tree node (map entry to a data block), the system must navigate to the file system for the targeted file or folder via the tree node representations. The files and folders are interpreted to be the claimed data objects.]


Binder also discloses:
a media pointer from the map entry [Paragraph 0019 teaches the tree may represent one or more bounding volume hierarchies (BVHs), where one or more geometric objects are wrapped in bounding volumes that form leaf nodes of the tree. Paragraph 0028 teaches the perfect hash map may map the number of the postponed node to a memory address of the postponed node. Note: The claimed map entry are interpreted to be map blocks that are leaf nodes in a tree since data blocks in a tree are leaves. Therefore, the cited leaf nodes (or postponed nodes) of the tree that are represented by a perfect hash map and the cited hash map are interpreted to read the a media pointer from the map entry .The examiner further interprets the claimed media pointers may include a hash value or hash function and the cited perfect hash map references memory addresses (blocks).] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang, by incorporating tree traversal using hash functions, as taught by Binder (Paragraph 0019, 0028, and 0091), because both applications are directed traversing trees in storage system; incorporating tree traversal using hash functions provides improved tree traversal (see Binder Paragraph 0091).

As to claim 5:
Wang discloses:
The computer-implemented method of Claim 1, wherein in response to the second indicator [Paragraph 0053 teaches if the particular node is not shared, the processing logic of process 400 can proceed to perform update operations at block 413. Alternatively, at block 419, if the particular node is shared according to a retrieved reference count of the particular node, the processing logic of process , traversing the tree for the next PiT that is younger than the particular PiT, starting from a top block of the tree for the next younger PiT, [FIG. 4 is a flow diagram illustrating one embodiment of a process to optimize copy-on-write operations based on birth time in a file system. Paragraph 0045 teaches generate a new tree structure for cloning data in the file system from one of existing clones or live data… new tree structure may include a newly generated root node and one or mode tree nodes shared with other tree structures according to copy-on-write strategy. Paragraph 0047 teaches the processing logic of process 400 can traverse the new tree structure from top down to identify one or more tree nodes to perform update operations according to the file update request received. Paragraph 0053 teaches if the particular node is not shared, the processing logic of process 400 can proceed to perform update operations at block 413. Alternatively, at block 419, if the particular node is shared according to a retrieved reference count of the particular node, the processing logic of process 400 can perform copy-on-write operations to update the particular node. Note: Traversing the new snapshot tree top down is interpreted to read on the claimed  traversing the tree for the next PiT that is younger than the particular PiT, starting from a top block of the tree for the next younger PiT because the new snapshot tree is the newest tree structure and is based on existing or live date. Making the newest tree out to be younger than existing trees and the next younger tree.] until a map entry in one of the plurality of map blocks in the tree for the next younger PiT includes the first indicator or the second indictor [Paragraph 0047 teaches the processing logic of process 400 can traverse the new tree structure from top down to identify one or more tree nodes to perform update operations according to the file update request received. Paragraph 0053 teaches determining if the particular node is shared by more than one tree structure, e.g. representing more than one clone of a file system, based one whether a retrieved reference count for the particular node is 

As to claim 11:
Wang discloses:
One or more non-transitory computer-readable storage media storing one or more sequences of program instructions which, when executed by one or more computing devices, cause: 
maintaining a tree of an active volume and a tree for each of a plurality of points in time (PiTs) of the volume [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0034 teaches tree node 221 may be shared by all trees S1 213, S2 215, S3 217 and S4 219 with a reference count equal to 4 at instance 207. Tree S4 219 may represent current data or a live dataset in the exemplary file system at instance 207. S1 213, S2 215, S3 217 and S4 219 may be related in a clone tree, such as an LVF clone tree, based on clone relationships 235. Note: The cited live tree representation is interpreted to be the claimed tree of an ; wherein each of the trees includes a plurality of map blocks and a plurality of data blocks [Paragraph 0023 teaches storage 101 may store one or more datasets 103 for file system 109 in one or more blocks as basic storage allocation units. A dataset may include files, folders (or directories), attributes of files or folders, and/or collections of files or folders. For example, a dataset may correspond to a logical volume in file system 109. Paragraph 0031 teaches tree node 211 may be a leaf node in tree S1 213 to represent extent 211 corresponding to an extent of blocks allocated in a storage device, such as storage 101 of FIG. 1. Paragraph 0032 teaches additional tree S3 217 may have been cloned from tree S1 213 with birth time advanced to 3. Trees S3 217 and S1 213 may have a clone relationship. Tree node 221 may be shared by all three snapshots represented by trees S1 213, S2 215 and S3 217. Note: The one or more datasets 103 for file system 109 in one or more blocks are interpreted to read on the claimed plurality of data blocks. The cited tree nodes that are leaf nodes that represent extent 211 corresponding to an extent of blocks allocated in a storage device are interpreted to be the claimed each of the trees includes a plurality of map blocks and a plurality of data blocks, wherein the tree nodes are interpreted to be the claimed tree nodes and the extent of blocks allocated in a storage device is interpreted to be the claimed data blocks. The nodes of the cited prior art interpreted to represent a mapping (map block) to an extent of blocks allocated (data block), therefore ;
locating a data object that belongs to a snapshot associated with particular PiT of the plurality of PiTs [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0047 teaches processing logic of process 400 can traverse the new tree structure from top down to identify one or more tree nodes to perform update operations according to the file update request received. Paragraph 0032 teaches tree node 221 may be shared by all three snapshots represented by trees S1 213, S2 215 and S3 217 with a reference count equal to 3 at instance 205. Note: The examiner interprets identifying one or more tree nodes to read on the claimed locating a data object, wherein a tree node shared by snapshots is interpreted to read on the claimed data object that belongs to a snapshot associated with particular PiT of the plurality of PiTs. The claimed data objects are interpreted to be associated with nodes in a tree and the cited snapshots at a time instance (point in time) are interpreted to be the claimed snapshot associated with particular PiT of the plurality of PiTs, wherein S1, S2, and S3 are interpreted to be the plurality of snapshots (PiTs).], by: traversing the tree for the particular PiT, starting from a top block of tree for the particular PiT [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0040 teaches the processing logic of process 300 ,
traversing, until a map entry in one of the plurality of map blocks in the tree for the particular PiT includes a first indicator or a second indictor; wherein the first indicator indicates that the data object is located; wherein the second indictor indicates an implicit sharing of the data object [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0040 teaches the processing logic of process 300 may receive a request to update or modify a file system, e.g. from runtime programs 133 via interface module 131 of FIG. 1, to perform update operations for the file system. In response, the processing logic of process 300 may identify one or more tree nodes for update in a tree structure, for example, representing a live dataset for the file system based on copy-on-write strategy. For example, the processing logic of process 300 may traverse a tree structure top down including checking and updating reference counts for identified nodes during the traversal. Paragraph 0053 teaches the processing logic of process 400 can determine if the particular node is shared by more than one tree structure, e.g. representing more than 

Wang discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose wherein each map block references blocks by media pointers and traversing, by using the media pointers.
Binder discloses:
wherein each map block references blocks by media pointers [Paragraph 0019 teaches the tree may represent one or more bounding volume hierarchies (BVHs), where one or more geometric objects are wrapped in bounding volumes that form leaf nodes of the tree. Paragraph 0028 teaches the perfect hash map may map the number of the postponed node to a memory address of the postponed node. Note: The claimed map blocks are interpreted to be leaf nodes in a tree since data blocks in a tree are leaves and the claimed blocks that are referenced by each map block are interpreted to be the claimed data blocks. Therefore, the cited leaf nodes (or postponed nodes) of the tree that are represented by a ; 
traversing, by using the media pointers [Paragraph 0019 teaches the tree may represent one or more bounding volume hierarchies (BVHs), where one or more geometric objects are wrapped in bounding volumes that form leaf nodes of the tree. Paragraph 0028 teaches the perfect hash map may map the number of the postponed node to a memory address of the postponed node. Paragraph 0091 teaches traversal may be improved by introducing a new stackless traversal algorithm for GPUs that relies on one or more of optimizations based on statistical evidence of what nodes are visited during backtracking, a perfect hashing scheme to map keys of nodes of a binary hierarchy to their addresses in memory, and parallel construction at moderate cost in time and memory. Note: The perfect hashing scheme associated with tree traversal is interpreted to read on the claimed traversing, by using the media pointers, wherein the claimed media pointers are interpreted to include a hash function.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang, by incorporating tree traversal using hash functions, as taught by Binder (Paragraph 0019, 0028, and 0091), because both applications are directed traversing trees in storage system; incorporating tree traversal using hash functions provides improved tree traversal (see Binder Paragraph 0091).

As to claim 12:
Wang discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein the tree for each of the PiTs of the volume is separate from but parallel with the tree of the active volume [Paragraph 0024 teaches the file system 109 may include tree representations 111 having one or more tree structures, such as clones 113, 115, 117 and live 119, to represent corresponding datasets 103. A clone may be a dataset based on a snapshot of data in file system 109 at a time instance (e.g. current time or earlier time). Live 119 can represent current data (or a snapshot of the data at the current time instance) in file system 109. Paragraph 0034 teaches tree node 221 may be shared by all trees S1 213, S2 215, S3 217 and S4 219 with a reference count equal to 4 at instance 207. Tree S4 219 may represent current data or a live dataset in the exemplary file system at instance 207. S1 213, S2 215, S3 217 and S4 219 may be related in a clone tree, such as an LVF clone tree, based on clone relationships 235. Note: The cited live tree representation is interpreted to be the claimed tree of an active volume and the cited live file system is interpreted to be the claimed active volume, wherein the live tree representation is interpreted to read on the claimed a tree of an active volume. The cited clones represented by trees such as trees 112, 115, and 117 are interpreted to read on the claimed a tree for each of a plurality of points in time (PiTs) of the volume. Trees 112, 115, and 117 that represent clones and are taken at a time instance are interpreted to further read on the claimed a tree for each of a plurality of points in time (PiTs). In another example, trees S1, S2, S3, and S4 are associated with a logical volume family (LVF). S4 current data or a live dataset reads on the claimed tree of an active volume and clones S1, S2, and S3 reads on the claimed a tree for each of a plurality of points in time (PiTs) of the volume. The cited S1, S2, and S3 trees are interpreted to exist along with (parallel) the cited S4 live or active tree and are separate.]

As to claim 14:
Wang discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein in response to the first indicator, following a media pointer from the map entry to a data block including the data object Paragraph 0028 teaches dataset update module 127 can perform update operations for file system 109, such as adding/deleting files, adding/deleting folders, changing contents of files, etc. via one or more tree node operations on tree representations 111. Paragraph 0053 teaches the processing logic of process 400 can determine if the particular node is shared by more than one tree structure, e.g. representing more than one clone of a file system, based one whether a retrieved reference count for the particular node is equal to 1. If the particular node is not shared, the processing logic of process 400 can proceed to perform update operations at block 413. Note: The examiner interprets after receiving the reference count of 1 indicating that a node is not shared, the processing logic of 400 proceeding with the update operation. To add, delete, change contents of files and folders via a tree node (map entry to a data block), the system must navigate to the file system for the targeted file or folder via the tree node representations. The files and folders are interpreted to be the claimed data objects.]

Wang and Binder disclose all of the limitations as set forth in claim 11. 
Binder also discloses:
a media pointer from the map entry [Paragraph 0019 teaches the tree may represent one or more bounding volume hierarchies (BVHs), where one or more geometric objects are wrapped in bounding volumes that form leaf nodes of the tree. Paragraph 0028 teaches the perfect hash map may map the number of the postponed node to a memory address of the postponed node. Note: The claimed map entry are interpreted to be map blocks that are leaf nodes in a tree since data blocks in a tree are leaves. Therefore, the cited leaf nodes (or postponed nodes) of the tree that are represented by a perfect hash map and the cited hash map are interpreted to read the a media pointer from the map  .The examiner further interprets the claimed media pointers may include a hash value or hash function and the cited perfect hash map references memory addresses (blocks).] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang, by incorporating tree traversal using hash functions, as taught by Binder (Paragraph 0019, 0028, and 0091), because both applications are directed traversing trees in storage system; incorporating tree traversal using hash functions provides improved tree traversal (see Binder Paragraph 0091).

As to claim 15:
Wang discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein in response to the second indicator [Paragraph 0053 teaches if the particular node is not shared, the processing logic of process 400 can proceed to perform update operations at block 413. Alternatively, at block 419, if the particular node is shared according to a retrieved reference count of the particular node, the processing logic of process 400 can perform copy-on-write operations to update the particular node. Note: Performing the copy-on-write operations in response to determining that a particular node is shared is interpreted to read on the claimed in response to the second indicator.], traversing the tree for the next PiT that is younger than the particular PiT, starting from a top block of the tree for the next younger PiT, [FIG. 4 is a flow diagram illustrating one embodiment of a process to optimize copy-on-write operations based on birth time in a file system. Paragraph 0045 teaches generate a new tree structure for cloning data in the file system from one of existing clones or live data… new tree structure may include a newly generated root node and one or mode tree nodes shared with other tree structures according to copy-on-write strategy. Paragraph 0047 teaches the processing logic of process 400 can  until a map entry in one of the plurality of map blocks in the tree for the next younger PiT includes the first indicator or the second indictor [Paragraph 0047 teaches the processing logic of process 400 can traverse the new tree structure from top down to identify one or more tree nodes to perform update operations according to the file update request received. Paragraph 0053 teaches determining if the particular node is shared by more than one tree structure, e.g. representing more than one clone of a file system, based one whether a retrieved reference count for the particular node is equal to 1. If the particular node is not shared, the processing logic of process 400 can proceed to perform update operations at block 413. Alternatively, at block 419, if the particular node is shared according to a retrieved reference count of the particular node, the processing logic of process 400 can perform copy-on-write operations to update the particular node. Note: Traversing the tree nodes of the new tree structure to perform an update operation includes checking to see if nodes are shared via a reference count to perform the update operation is interpreted to read on the claimed until a map entry in one of the plurality of map blocks in the tree for the next younger PiT includes the first indicator or the second indictor. Reference counts equal to 1 are interpreted to be the claimed first indicator and references counts not equal to 1 are interpreted to be the second indicator.]

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No.: US 20110161381 A1) hereinafter Wang, in view of Binder et al. (U.S. Publication No.: US 20170206231 A1) hereinafter Binder, and further in view of Sorenson et al. (U.S. Patent No.: US 8832039 B1) hereinafter Sorenson.
As to claim 3:
Wang and Binder disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the computer-implemented method of Claim 1, wherein each of the plurality of map blocks contains system data and each of the data blocks contains customer data.
Sorenson discloses:
The computer-implemented method of Claim 1, wherein each of the plurality of map blocks contains system data and each of the data blocks contains customer data [Column 7 Lines 40-45 teaches the remote data store 66 may be implemented using block storage technology. In this configuration, the storage gateway 84 may serve as a shadowing appliance that shadows the customer's local data store to snapshot(s) on the remote data store 66. Column 42 Lines 52-54 teach that the snapshot may include snapshot blocks that correspond to the data volume blocks. The data volume blocks may be referred to as local blocks. Column 45 Lines 38-40 teach a snapshot block is a block of size S on the snapshot 1418 corresponding to the volume 1462. Each snapshot block maps to a particular local block of the respective volume 1462. Column 46 Lines 30-37 teaches a process may generate a fingerprint for local block 0 (i.e., the root node of the recovery tree), and write the fingerprint to the local block 0, for example at the beginning and end of the block (see FIG. 32A). In at least some embodiments, the fingerprint may be a hash of a known identifier along with metadata including one or more of, but not limited to, a volume identifier (volume ID), a volume size, a position on the volume, and a snapshot identifier (snapshot ID). Note: Snapshot blocks associated with a recovery tree that map to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating snapshot blocks associated a tree data structure that includes volume IDs and snapshot IDs, as taught by Sorenson (Column 7 Lines 40-45, Column 42 Lines 52-54, Column 45 Lines 38-40, and Column 46 Lines 30-37), because all three applications are directed traversing trees in storage system; incorporating tree traversal using hash functions provides improved tree traversal provides an on-premise interface to virtually unlimited, flexible, scalable remote storage provided via the storage service. The storage gateway may provide a cost-effective, flexible, and more easily scalable alternative to conventional on-premise storage solutions and lowers the total cost of storage ownership, passing at least some administrative and other costs to the service provider (see Sorenson Column 4 Lines 42-54)).

As to claim 13:
Wang and Binder disclose all of the limitations as set forth in claim 11 but does not appear to expressly disclose the one or more non-transitory computer-readable storage media of Claim 11, wherein each of the plurality of map blocks contains system data and each of the data blocks contains customer data.
Sorenson discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein each of the plurality of map blocks contains system data and each of the data blocks contains customer data [Column 7 Lines 40-45 teaches the remote data store 66 may be implemented using block storage technology. In this configuration, the storage gateway 84 may serve as a shadowing appliance that shadows the customer's local data store to snapshot(s) on the remote data store 66. Column 42 Lines 52-54 teach that the snapshot may include snapshot blocks that correspond to the data volume blocks. The data volume blocks may be referred to as local blocks. Column 45 Lines 38-40 teach a snapshot block is a block of size S on the snapshot 1418 corresponding to the volume 1462. Each snapshot block maps to a particular local block of the respective volume 1462. Column 46 Lines 30-37 teaches a process may generate a fingerprint for local block 0 (i.e., the root node of the recovery tree), and write the fingerprint to the local block 0, for example at the beginning and end of the block (see FIG. 32A). In at least some embodiments, the fingerprint may be a hash of a known identifier along with metadata including one or more of, but not limited to, a volume identifier (volume ID), a volume size, a position on the volume, and a snapshot identifier (snapshot ID). Note: Snapshot blocks associated with a recovery tree that map to a particular local block of the respective volume are interpreted to be the claimed plurality of map blocks. Local blocks that are referred to as snapshot blocks that are marked or fingerprinted with volume IDs (system data) and snapshot IDs (customer data) is interpreted to read on the claimed each of the plurality of map blocks contains system data and each of the data blocks contains customer data because the cited snapshot id are associated snapshots of a customer’s local data store.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating snapshot blocks associated a tree data structure that includes volume IDs and snapshot IDs, as taught by Sorenson (Column 7 Lines 40-45, Column 42 Lines .

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No.: US 20110161381 A1) hereinafter Wang, in view of Binder et al. (U.S. Publication No.: US 20170206231 A1) hereinafter Binder, and further in view of Hallak et al. (U.S. Publication No.: US 20190377491 A1) hereinafter Hallak.
As to claim 6:
Wang and Binder disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the computer-implemented method of claim 1, wherein root blocks of the trees are stored as root records in a manifest that is stored in a storage device of a plurality of storage devices selected to create the volume on.
Hallak discloses:
The computer-implemented method of Claim 1, wherein root blocks of the trees are stored as root records in a manifest that is stored in a storage device of a plurality of storage devices selected to create the volume on [Paragraph 0022 teaches example elements include, but are not limited to, files, directories, objects, buckets, and volumes (e.g., Amazon® Elastic Block Storage volume). Paragraph 0023 teaches the root of each element tree is stored in a global hash table distributed among storage nodes. Consistent hashing is performed to allow the global hash table to grow as the storage grows. Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating a global hash table that information associated root nodes of tree data structures and is distributed among storage nodes, as taught by Hallak (see Paragraph 0022, 0023, 0043, and 0050), because all three applications are directed traversing trees in storage system; incorporating a global hash table that information associated root nodes of tree data structures and is distributed among storage nodes allows for more scalability as compared to existing solutions as well as convenient exchanges of storage hardware (see Hallak Paragraph 0025).

As to claim 16:

Hallak discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein root blocks of the trees are stored as root records in a manifest that is stored in a storage device of a plurality of storage devices selected to create the volume on [Paragraph 0022 teaches example elements include, but are not limited to, files, directories, objects, buckets, and volumes (e.g., Amazon® Elastic Block Storage volume). Paragraph 0023 teaches the root of each element tree is stored in a global hash table distributed among storage nodes. Consistent hashing is performed to allow the global hash table to grow as the storage grows. Paragraph 0043 teaches elements stored in an element store of the filesystem include timestamps indicating the respective points in time 210 through 260. The timestamps may be derived from a global counter incremented by creating snaplines as described herein above. Thus, a snapshot for the filesystem shows a version of the element store at a particular point in time. Paragraph 0050 teaches the element store includes a hash table and a root handle, with element trees being added to the element store as new data is added to a storage system. Thus, an element tree representing the created element is added as a sub-tree to a main element tree including element trees of other elements of the element store. Note: The examiner interprets the global hash table that stores the root of each element tree to read on the claimed root blocks of the trees are stored as root records in a manifest because manifest are interpreted to be tables that are distributed to a storage device of a plurality of storage devices and the cited global hash tables are distributed among storage nodes (stored in storage devices among a plurality storage devices). Global hash tables are also stored in storage nodes such as the element store where new data and newly created elements are added.]
.

Claim(s) 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No.: US 20110161381 A1) hereinafter Wang, in view of Binder et al. (U.S. Publication No.: US 20170206231 A1) hereinafter Binder, in view of Hallak et al. (U.S. Publication No.: US 20190377491 A1) hereinafter Hallak, and further in view of Talagala et al. (U.S. Publication No.: US 20140089264 A1) hereinafter Talagala.
As to claim 7:
Wang, Binder, and Hallak discloses all of the limitations as set forth in claim 1 and 6 but do not appear to expressly disclose the computer-implemented method of claim 6, further comprising storing log segments for the volume in the manifest, wherein changes to the active volume and creation and deletion of PiTs are logged in the log segments. 
Talagala discloses:
The computer-implemented method of Claim 6, further comprising storing log segments for the volume in the manifest, wherein changes to the active volume and creation and deletion of PiTs are logged in the log segments [Paragraph 0073 teaches the snapshot module 150 provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating log-based writing structure, associated with the snapshot tracking module and log storage module, containing (logged) snapshot-create indicators, snapshot-delete note or indicator, and changes or deltas to the data in the non-volatile memory device (volume), as taught by Talagala (see Paragraph 0073, 0096, 0140, 0156), because all four applications are directed to traversing trees in a storage system and snapshots; incorporating log-based writing structure, associated with the snapshot tracking module and log storage module, containing (logged) snapshot-create indicators, snapshot-delete note or indicator, and changes or deltas to the data in the non-volatile memory device (volume) provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot and a more efficient reconstruction process (see Talagala Paragraph 0073 and 0187).

As to claim 8:
Wang discloses: 
The computer-implemented method of Claim 7, further comprising the tree for the new PiT is an empty hierarchy with map entries set to shared [Paragraph 0045 teaches file system to generate a new tree structure for cloning data in the file system from one of existing clones or live data. For example, the processing logic of process 400 can receive a file system request to clone a live dataset of the file system, e.g. based on clone generate module 121 of FIG. 1. The new tree structure may include a 

Wang, Binder, Hallak, and Talagala disclose all of the limitations as set forth in claim 1, 6, and 7.
Talagala also discloses:
creating a new PiT by pausing customer IOs and building a tree for the new PiT [Paragraph 0063 teaches the storage clients 116 may include, but are not limited to: operating systems, file systems, database applications, server applications, kernel-level processes, user-level processes, applications, and the like. Paragraph 0100 teaches a creation event, in one embodiment, may include a snapshot creation request from a storage client 116. Paragraph 0217 teaches the method 1400 begins and the log storage module 302 quiesces 1402, pauses, stops, or holds data operations for the non-volatile memory device 120, in response to a snapshot create request or another snapshot creation event. The log storage module 302 flushes 1404 pending data from previously received storage requests, storage capacity recovery operations, or the like to the non-volatile memory device 120 for storage. The creation module 304 writes 1406 a snapshot-create indicator (e.g., an epoch identifier, an incremented epoch identifier, or the like) to the sequential, log-based writing structure. The temporal order module 402 increments 1408 an epoch counter and/or epoch identifier, thereby creating a new epoch for the new snapshot. The snapshot tracking module 408 adds 1410 the new snapshot to a snapshot data structure such as a snapshot tree and the method 1400 ends. Note: The examiner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating pausing, stopping, or holding data operations for the non-volatile memory device 120 in response to a snapshot create request or another snapshot creation event, as taught by Talagala (see Paragraph 0063, 0100, and 0217), because all four applications are directed to traversing trees in a storage system and snapshots; incorporating pausing, stopping, or holding data operations for the non-volatile memory device 120 in response to a snapshot create request or another snapshot creation event provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot and a more efficient reconstruction process (see Talagala Paragraph 0073 and 0187).

As to claim 17:
Wang, Binder, and Hallak discloses all of the limitations as set forth in claim 1 and 6 but do not appear to expressly disclose the computer-implemented method of Claim 6, further comprising storing log segments for the volume in the manifest, wherein changes to the active volume and creation and deletion of PiTs are logged in the log segments.


The computer-implemented method of Claim 6, further comprising storing log segments for the volume in the manifest, wherein changes to the active volume and creation and deletion of PiTs are logged in the log segments [Paragraph 0073 teaches the snapshot module 150 provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot. Paragraph 0096 teaches the log storage module 302 stores data in a sequential, log-based writing structure. As described above, a sequential, log-based writing structure may comprise a sequential log, a journal, a chronologically ordered writing structure, or the like. The log storage module 302, in certain embodiments, may be substantially similar to the log storage module 137 of FIGS. 1A and 1B and/or the log storage module 248 of FIG. 2.  Paragraph 0103 teaches the creation module 304, to initialize or create a snapshot, may mark a point for the snapshot in the sequential, log-based writing structure. The creation module 304 may mark a point in the sequential, log-based writing structure by writing a snapshot-create indicator, note, or message to the log…. the creation module 304 may mark a point for a snapshot in a separate data structure, tracking snapshot locations in the sequential, log-based writing structure, such as the snapshot data structure described below with regard to the snapshot tracking module 408. Paragraph 0140 teaches in response to a write request updating or changing existing data stored in the non-volatile memory device 120, the temporal order module 402 may store just the changes or deltas to the data to an append point of the sequential, log-based writing structure. Storing just the changes or deltas to data, in one embodiment, may efficiently use storage capacity of the non-volatile memory media 122, limiting the amount of redundant data stored in the non-volatile memory device 120. The snapshot interface module 404, in response to a snapshot request as described below, may combine deltas, changes, and/or original data from multiple points in time (e.g., one or more epochs or other temporal ranges) to construct a snapshot in a copy-on-write environment. Paragraph 0156 teaches to delete an epoch and/or snapshot, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating log-based writing structure, associated with the snapshot tracking module and log storage module, containing (logged) snapshot-create indicators, snapshot-delete note or indicator, and changes or deltas to the data in the non-volatile memory device (volume), as taught by Talagala (see Paragraph 0073, 0096, 0140, 0156), because all four applications are directed to traversing trees in a storage system and snapshots; incorporating log-based writing structure, associated with the snapshot tracking module and log storage module, containing (logged) snapshot-create indicators, snapshot-delete note or indicator, and changes or deltas to the data in the non-volatile memory device (volume) provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot and a more efficient reconstruction process (see Talagala Paragraph 0073 and 0187).

As to claim 18:
Wang discloses:
The one or more non-transitory computer-readable storage media of Claim 17, wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause the tree for the new PiT is an empty hierarchy with map entries set to shared [Paragraph 0045 teaches file system to generate a new tree structure for cloning data in the file system from one of existing clones or live data. For example, the processing logic of process 400 can receive a file system request to clone a live dataset of the file system, e.g. based on clone generate module 121 of FIG. 1. The new tree structure may include a newly generated root node and one or more tree nodes shared with other tree structures according to copy-on-write strategy. In some embodiments, the new tree structure may represent the live dataset of the file system. Each newly generated node in the new tree structure may be time stamped according to the already counted up birth time. Note: The cited clone is interpreted to be the claimed new PiT and the tree for the clone is interpreted to be the claimed tree for the new PiT. Tree structures created for the clone with one or more tree nodes shared are interpreted to be the claimed map entries set to shared and the cited newly tree structure is interpreted to be empty because it is new.]

Wang, Binder, Hallak, and Talagala disclose all of the limitations as set forth in claim 1, 6, and 17.
Talagala also discloses:
creating a new PiT by pausing customer IOs and building a tree for the new PiT [Paragraph 0063 teaches the storage clients 116 may include, but are not limited to: operating systems, file systems, database applications, server applications, kernel-level processes, user-level processes, applications, and the like. Paragraph 0100 teaches a creation event, in one embodiment, may include a snapshot creation request from a storage client 116. Paragraph 0217 teaches the method 1400 begins and the log storage module 302 quiesces 1402, pauses, stops, or holds data operations for the non-volatile memory device 120, in response to a snapshot create request or another snapshot creation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating pausing, stopping, or holding data operations for the non-volatile memory device 120 in response to a snapshot create request or another snapshot creation event, as taught by Talagala (see Paragraph 0063, 0100, and 0217), because all four applications are directed to traversing trees in a storage system and snapshots; incorporating pausing, stopping, or holding data operations for the non-volatile memory device 120 in response to a snapshot create request or another snapshot creation event provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot and a more efficient reconstruction process (see Talagala Paragraph 0073 and 0187).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No.: US 20110161381 A1) hereinafter Wang, in view of Binder et al. (U.S. Publication No.: US 20170206231 A1) hereinafter Binder, in view of Talagala et al. (U.S. Publication No.: US 20140089264 A1) hereinafter Talagala, and further in view of Kashi et al. (U.S. Publication No.: US 20200019532 A1) hereinafter Kashi.
As to claim 9:
	Wang discloses:
The computer-implemented method of Claim 1, further comprising setting corresponding map entries in the tree for PiT to the first indicator [Paragraph 0038 teaches the processing logic of process 300 can maintain a reference count table, such as ref count table 105 of FIG. 1, to store reference counts for tree nodes in tree structures representing datasets in a file system. The processing logic of process 300 can assign a reference count for each tree node to indicate a number of other tree nodes referring to the tree node, such as a parent node of the tree node. Paragraph 0040 teaches the processing logic of process 300 may receive a request to update or modify a file system, e.g. from runtime programs 133 via interface module 131 of FIG. 1, to perform update operations for the file system. In response, the processing logic of process 300 may identify one or more tree nodes for update in a tree structure, for example, representing a live dataset for the file system based on copy-on-write strategy. For example, the processing logic of process 300 may traverse a tree structure top down including checking and updating reference counts for identified nodes during the traversal. Paragraph 0053 teaches the processing logic of process 400 can determine if the particular node is shared by more than one tree structure, e.g. representing more than one clone of a file system, based one whether a retrieved reference count for the particular node is equal to 1. Note: The examiner interprets traversing the tree structure checking and updating reference counts that indicate whether or not a node (map entries) in 

Wang and Binder disclose all of the limitations as set forth in claim 1 but do not appear to expressly disclose deleting a selected PiT from the plurality of PiTs.
Talagala discloses:
deleting a selected PiT from the plurality of PiTs [Paragraph 0073 teaches the snapshot module 150 provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot. Paragraph 0156 teaches to delete an epoch and/or snapshot, in one embodiment, the snapshot interface module 404 may cooperate with the deletion module 410 to write a snapshot-delete note or indicator to an append point of the sequential, log-based writing structure of the non-volatile memory device 120, to persist the delete operation or the like. Note: A snapshot module that providing snapshots (plurality of PiTs) and deletion operations for a snapshot (a selected PiT from the plurality of PiTs) reads on the claimed deleting a selected PiT from the plurality of PiTs.] by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating a snapshot module that providing snapshots (plurality of PiTs) and deletion operations for a snapshot, as taught by Talagala (see Paragraph 0073), because all three applications are directed to traversing trees in a storage system and snapshots; incorporating a snapshot module that providing snapshots (plurality of PiTs) and deletion operations for a snapshot 

Wang, Binder, and Talagala disclose all of the limitations as set forth in claim 1 and some of claim 9 but does not appear to expressly disclose moving data objects that the tree for the selected PiT references, to the tree for a neighboring PiT that is older than the selected PiT such that the tree for the neighboring PiT references by media pointers to the data blocks.
Kashi discloses:
moving data objects that the tree for the selected PiT references, to the tree for a neighboring PiT that is older than the selected PiT such that the tree for the neighboring PiT references by media pointers to the data blocks [Paragraph 0055 teaches as part of building the B+ tree for the delta snapshot data, archive management agent 114 can reuse the nodes of B+ trees of previous snapshot (in other words, point to existing tree nodes of previous snapshot(s) for portions of the tree that have not changed). Note: The examiner interprets reusing the nodes of B+ trees of previous snapshots to read on the claimed moving data objects that the tree for the selected PiT references, to the tree for a neighboring PiT that is older than the selected PiT such that the tree for the neighboring PiT references by media pointers to the data blocks and tree for the next older PiT because the B+ tree of a previous neighboring snapshot reads on the claimed tree for a neighboring PiT that is older than the selected PiT and the cited nodes of trees for previous snapshots are reused (or moved) such that the tree for the neighboring snapshot (PiT) references by pointing (media pointers) to the (dataset) data blocks.]; 
tree for the next older PiT [Paragraph 0055 teaches …pointing to existing tree nodes of previous snapshot(s).]


As to claim 19:
Wang discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause setting corresponding map entries in the tree for PiT to the first indicator [Paragraph 0038 teaches the processing logic of process 300 can maintain a reference count table, such as ref count table 105 of FIG. 1, to store reference counts for tree nodes in tree structures representing datasets in a file system. The processing logic of process 300 can assign a reference count for each tree node to indicate a number of other tree nodes referring to the tree node, such as a parent node of the tree node. Paragraph 0040 teaches the processing logic of process 300 may receive a request to update or modify a file system, e.g. from runtime programs 133 via interface module 131 of FIG. 1, to perform update operations for the file system. In response, the processing logic of process 300 may identify one or more tree nodes for update in a tree structure, for example, representing a live dataset for the file system based on copy-on-write strategy. For example, the processing logic of process 300 may traverse a tree structure top down including checking and updating reference counts for identified nodes during the traversal. Paragraph 0053 teaches the processing logic of process 400 can 

Wang and Binder disclose all of the limitations as set forth in claim 11 but do not appear to expressly disclose deleting a selected PiT from the plurality of PiTs.
Talagala discloses:
deleting a selected PiT from the plurality of PiTs [Paragraph 0073 teaches the snapshot module 150 provides snapshots with minimal disruption to foreground I/O traffic of the non-volatile memory device 120 during creation of, deletion of, and/or other operations for a snapshot. Paragraph 0156 teaches to delete an epoch and/or snapshot, in one embodiment, the snapshot interface module 404 may cooperate with the deletion module 410 to write a snapshot-delete note or indicator to an append point of the sequential, log-based writing structure of the non-volatile memory device 120, to persist the delete operation or the like. Note: A snapshot module that providing snapshots (plurality of PiTs) and deletion operations for a snapshot (a selected PiT from the plurality of PiTs) reads on the claimed deleting a selected PiT from the plurality of PiTs.] by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

Wang, Binder, and Talagala disclose all of the limitations as set forth in claim 11 and some of claim 9 but does not appear to expressly disclose moving data objects that the tree for the selected PiT references, to the tree for a neighboring PiT that is older than the selected PiT such that the tree for the neighboring PiT references by media pointers to the data blocks.
Kashi discloses:
moving data objects that the tree for the selected PiT references, to the tree for a neighboring PiT that is older than the selected PiT such that the tree for the neighboring PiT references by media pointers to the data blocks [Paragraph 0055 teaches as part of building the B+ tree for the delta snapshot data, archive management agent 114 can reuse the nodes of B+ trees of previous snapshot (in other words, point to existing tree nodes of previous snapshot(s) for portions of the tree that have not changed). Note: The examiner interprets reusing the nodes of B+ trees of previous snapshots to read on the claimed moving data objects that the tree for the selected PiT references, to the tree for a neighboring PiT that is older than the selected PiT such that the tree for the neighboring PiT references by media pointers to the data blocks and tree for the next older PiT because the B+ tree of a previous neighboring snapshot reads on the claimed tree for a neighboring PiT that is older than the selected PiT ; 
tree for the next older PiT [Paragraph 0055 teaches …pointing to existing tree nodes of previous snapshot(s).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating reusing the nodes of B+ trees of previous snapshots, as taught by Kashi (see Paragraph 0055), because all four applications are directed to traversing trees in a storage system and snapshots; incorporating reusing the nodes of B+ trees of previous snapshots more efficiently uses the available bandwidth between customer site 104 and cloud/object storage 108 (see Kashi Paragraph 0027).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No.: US 20110161381 A1) hereinafter Wang, in view of Binder et al. (U.S. Publication No.: US 20170206231 A1) hereinafter Binder, and further in view of Cantwell et al. (U.S. Publication No.: US 20150244795 A1) hereinafter Cantwell.
As to claim 10:
Wang discloses:
The computer-implemented method of Claim 1, further comprising setting a corresponding map entry in the tree for the youngest PiT to the first indicator [Paragraph 0038 teaches the processing logic of process 300 can maintain a reference count table, such as ref count table 105 of FIG. 1, to store reference counts for tree nodes in tree structures representing datasets in a file system. The processing logic of process 300 can assign a reference count for each tree node to indicate a number of other tree nodes referring to the tree node, such as a parent node of the tree node. Paragraph 0040 teaches the 


Cantwell discloses:
in response to making a change to the active volume: moving a data block, corresponding to the change, that the tree of the active volume references, to the tree for the youngest PiT from the plurality of PiTs such that the tree for the youngest PiT references by a media pointer to the data block including the data object [Paragraph 0029 teaches block server layer 106, where the metadata maps between the client addressing used by clients 108 (e.g., file names, volume, object names, block numbers, etc.) and block layer addressing (e.g., block identifiers) used in block server layer 106…. the block identifiers of the metadata are the same block identifiers as used throughout system 100 as described above. The block identifiers may be hexadecimal numbers, but other representations may be used. Additional metadata may also be included, such as inode numbers, directory pointers, modification dates, file size, client addresses, list details, etc. The block identifiers uniquely identify the data of a block and are a hash based on the content of the data block. Paragraph 0056 teaches for example, replica server 418 can retrieve the metadata for a live volume (e.g., a tree corresponding to the live volume as maintained by a metadata server). Replica server 418 may then analyze versions of metadata (e.g., comparing the out-of-date synchronization tree of replica server 418 and the retrieved live volume tree). Based on this analysis, replica server 418 can determine changed data blocks of the volume and to synchronize the volume data. Paragraph 0057 teaches after replication of a volume has completed, the replication can be verified. This is done by the source system sending to the replica system one or more merkle tree nodes. The replica system can then compare the received merkle tree 
 Note: Analyzing retrieved metadata to determine a change data blocks of the live volume (active volume), in response to the determination of changed data, creating a replica copy of the live volume associated with a storage system that includes those changes through a synchronization process, verifying that replication was done correctly by comparing retrieved tree nodes of the live volume (tree of the active volume) to tree nodes associated with the replicated copy (youngest PiT from the plurality of PiTs) of the live volume and retrieving tree nodes from the live volume (active volume) to update the merkle tree with missing blocks of data and determining what blocks needs to be retrieved from storage system 400 and to reads on the claimed in response to making a change to the active volume: moving a data block, corresponding to the change, that the tree of the active volume references, to the tree for the youngest PiT from the plurality of PiTs such that the tree for the youngest PiT references by a media pointer to the data block including the data object. Pointers included in metadata blocks associated with tree nodes are interpreted to read on the claimed media pointers because the cited pointers are directory pointers and uniquely identify (reference) the data of a block associated with trees nodes. Therefore, the data blocks (data block including the data object) that are retrieved to update nodes based on changes including pointers to identify data reads on the claimed tree for the youngest PiT references by a media pointer to the data block including the data object.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating the data blocks (data block including the data object) that 

As to claim 20:
Wang discloses:
The one or more non-transitory computer-readable storage media of Claim 11, wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause setting a corresponding map entry in the tree for the youngest PiT to the first indicator [Paragraph 0038 teaches the processing logic of process 300 can maintain a reference count table, such as ref count table 105 of FIG. 1, to store reference counts for tree nodes in tree structures representing datasets in a file system. The processing logic of process 300 can assign a reference count for each tree node to indicate a number of other tree nodes referring to the tree node, such as a parent node of the tree node. Paragraph 0040 teaches the processing logic of process 300 may receive a request to update or modify a file system, e.g. from runtime programs 133 via interface module 131 of FIG. 1, to perform update operations for the file system. In response, the processing logic of process 300 may identify one or more tree nodes for update in a tree structure, for example, representing a live dataset for the file system based on copy-on-write strategy. For example, the processing logic of process 300 may traverse a tree structure top down including checking and updating reference counts for identified nodes during the traversal. Paragraph 0045 teaches generate a new tree structure for cloning data in the file system from one of existing clones or live data… for example, the 

Wang and Binder disclose all of the limitations as set forth in claim 11 but do not appear to expressly disclose in response to making a change to the active volume: moving a data block, corresponding to the change, that the tree of the active volume references, to the tree for the youngest PiT from the plurality of PiTs such that the tree for the youngest PiT references by a media pointer to the data block including the data object.
Cantwell discloses:
in response to making a change to the active volume: moving a data block, corresponding to the change, that the tree of the active volume references, to the tree for the youngest PiT from the plurality of PiTs such that the tree for the youngest PiT references by a media pointer to the data block including the data object [Paragraph 0029 teaches block server layer 106, where the metadata maps between the client addressing used by clients 108 (e.g., file names, volume, object names, block numbers, etc.) and block layer addressing (e.g., block identifiers) used in block server layer 106…. the block identifiers of the metadata are the same block identifiers as used throughout system 100 as described above. The block identifiers may be hexadecimal numbers, but other representations may be used. Additional metadata may also be included, such as inode numbers, directory pointers, modification dates, file size, client addresses, list details, etc. The block identifiers uniquely identify the data of a block and are a hash based on the content of the data block. Paragraph 0056 teaches for example, replica server 418 can retrieve the metadata for a live volume (e.g., a tree corresponding to the live volume as maintained by a metadata server). Replica server 418 may then analyze versions of metadata (e.g., comparing the out-of-date synchronization tree of replica server 418 and the retrieved live volume tree). Based on this analysis, replica server 418 can determine changed data blocks of the volume and to synchronize the volume data. Paragraph 0057 teaches after replication of a volume has completed, the replication can be verified. This is done by the source system sending to the replica system one or more merkle tree nodes. The replica system can then compare the received merkle tree nodes with the corresponding merkle tree nodes of the replicated copy of the source volume. If any corresponding nodes do not match, the data was not properly replicated between the source system and the replica system. In this embodiment, the merkle tree on the replica side is updated as blocks of data are written to cached data structures and/or storage. Accordingly, the merkle tree is being updated on the replica system in a similar way as the merkle tree was updated on the source side.
 Note: Analyzing retrieved metadata to determine a change data blocks of the live volume (active volume), in response to the determination of changed data, creating a replica copy of the live volume associated with a storage system that includes those changes through a synchronization ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Wang and Binder, by incorporating the data blocks (data block including the data object) that are retrieved to update nodes based on changes including pointers to identify data, as taught by Cantwell (see 0029, 0056, and 0057), because all four applications are directed to traversing trees in a storage system and snapshots; incorporating the data blocks (data block including the data object) that are retrieved to update nodes based on changes including pointers to identify data increases the efficiency of the data backup procedure, and decreases the overall amount of data being transferred during the backup procedure (see Cantwell Paragraph 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4064. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.L.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169